Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 07 June 2022 for application number 16/930,863. 
Claims 1 – 13 and 15 – 20 are canceled.
Claims 14 and 21 are currently amended.
Claims 22 – 34 are new.
Claims 14 and 21 – 34 are presented for examination.

Response to Amendment
Applicant’s amendment filed 07 June 2022 is sufficient to overcome the objection to the specification based on the currently amended title; 112 rejection of claims 1 – 21 based upon the currently amended claims; and 103 rejection of claims 1 – 5, 11, and 14 – 17, and 21 based upon the currently amended claims and arguments.

Response to Arguments
Applicant’s arguments, filed 07 June 2022, with respect to the rejection(s) of claim(s) 1 – 21 under 35 USC § 103 have been fully considered and are persuasive based upon the currently amended independent claims and arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lim et al., US Pub. No. 2020/0401510 A1.
Lim, in combination with the prior art of record, reads on the claim limitations based on the current claim language.  Please see the new grounds of rejection below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 July 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21 – 33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 recites “update the initial stream ID, if second data corresponding to the logical address is received from the host, according to a number of times the first data corresponding to the logical address is updated” in the second to last limitation.  Based on the claim language “if second data…;” there is no option claimed for an “else …”  It is unclear what happens when the second data corresponding to the logical address is not received from the host.  Claims 22 – 30 depend from claim 21 and are subsequently rejected.

Claim 22 recites “wherein the initial stream ID has one of a first reference stream ID and a second reference stream ID according to the type of the first data corresponding to the logical address.”  It is unclear if the claim language is claiming that the initial stream ID can be one of two possible reference stream IDs based on the type of the first data, or if it is claiming a new reference stream ID each time based on the type of data.  Examiner is interpreting the claim language as the former scenario.  Claim 23 is rejected with like reasoning with respect to the extension of file instead of based on type.

Claim 25 recites “wherein the stream ID changer determines the value of the updated stream ID by reducing a value of the initial stream ID when the update count is a first reference value or more.”  First, it is unclear how when the update count is a first reference value or more, the initial stream ID value is reduced and not increased.  It is unclear how the update count is increasing but the stream ID is decreasing.  Second, it is also unclear how the update count can be a first reference value or more, because it is unclear if a first reference value is the starting value of the update count (which means there would be no change to the count as of yet and thus reflect similarly to the stream ID value), or the first reference value is the first increase in the count (which goes back to the first issue of if the count increases then why not the stream ID value increasing likewise).  Third, based on the claim language the metes and bounds are not clearly defined for the reduction of the initial stream ID because it is unclear if the reduction of the value is a 1 to 1, many to 1, or 1 to many ratio with the update count being a first reference value or more.  Claim 31 is rejected with like reasoning.  Claim 26 depends on claim 25 and is subsequently rejected.

Claim 26 recites “wherein the stream ID changer maintains the value of the updated stream ID, when the updated stream ID is a minimum value among a set range of values and the update count is the first reference value or more.”  First, it is unclear how when the update count is the first reference value or more, the updated stream ID value is unchanged.  It is unclear how the update count is increasing but the stream ID is maintained.  Second, it is also unclear how the update count can be a first reference value or more, because it is unclear if a first reference value is the starting value of the update count (which means there would be no change to the count as of yet and thus reflect similarly to the stream ID value), or the first reference value is the first increase in the count (which goes back to the first issue of if the count increases then why not the stream ID value increasing likewise).  Third, based on the claim language the metes and bounds are not clearly defined for the maintaining of the initial stream ID value because it is unclear if the maintenance of the value is a 1 to 1, many to 1, or 1 to many ratio with the update count being a first reference value or more. 

Claim 27 recites “wherein the stream ID changer determines the value of the updated stream ID by increasing a value of the initial stream ID when the garbage collection count is a second reference value or more.” First, it is unclear how the update count can be a second reference value or more, because it is unclear if a second reference value is the starting value of the update count (which means there would be no change to the count as of yet and thus reflect similarly to the stream ID value), or the second reference value is the first increase in the count.  Second, based on the claim language the metes and bounds are not clearly defined for the increasing of the initial stream ID value because it is unclear if the increase of the value is a 1 to 1, many to 1, or 1 to many ratio with the update count being a second reference value or more.  Claim 32 is rejected with like reasoning.  Claim 28 depends on claim 27 and is subsequently rejected.

Claim 28 recites “wherein the stream ID changer maintains the value of the updated stream ID, when the updated stream ID is a maximum value among a set range of values and the garbage collection count is the second reference value or more.”  First, it is unclear how when the garbage collection count is the second reference value or more, the updated stream ID value is unchanged.  It is unclear how the garbage collection count is increasing but the stream ID is maintained.  Second, it is also unclear how the garbage collection count can be a second reference value or more, because it is unclear if the second reference value is the starting value of the garbage collection count (which means there would be no change to the count as of yet and thus reflect similarly to the stream ID value), or the second reference value is the first increase in the count (which goes back to the first issue of if the count increases then why not the stream ID value increasing likewise).  Third, based on the claim language the metes and bounds are not clearly defined for the maintaining of the initial stream ID value because it is unclear if the maintenance of the value is a 1 to 1, many to 1, or 1 to many ratio with the garbage collection count being a second reference value or more.  Claim 29 is rejected with like reasoning with also including update count first reference value or more, along with the garbage collection count.  recites “wherein the stream ID changer determines the value of the updated stream ID, when the update count is a first reference value or more and the garbage collection count is a second reference value or more, by maintaining the value of the initial stream ID.”  Claim 33 is rejected with like reasoning as claim 29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 21 – 24, 30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. [hereafter as Lim], US Pub. No. 2020/0401510 A1 in view of Hashimoto et al. [hereafter as Hashimoto], US Pub. No. 2016/0283125 A1 and further in view of Yanagida [hereafter as Yanagida], US Pub. No. 2018/0276118 A1 and further in view of Ishii et al. [hereafter as Ishii], US Pub. No. 2019/0018784 A1.

As per claim 14, Lim discloses an operating method of a memory system including a plurality of storage regions corresponding to stream ID, the operating method [“The host 1100 may clearly open individual data storage units in the SSD 1200 and may provide applications and operating systems each having an interface for separately storing data with different attributes. Such individual data storage units are referred to as “streams.” The streams may be used for representing whether different data writes are related to each other or have similar life times. A group of individual data writes may be a part of multi-streams and each stream may be identified by a stream ID allotted by an operating system or a corresponding application. A unique stream ID may be allotted to a stream ID with data having similar characteristics or attributes and accordingly, the data corresponding to the stream ID may be written in the same block in the SSD 1200.”] [para. 0024] comprising:
receiving a logical address, first data corresponding to the logical address and an initial stream ID from a host [“There is provided a data storage device for managing memory resources by using a flash translation layer (FTL) for condensing mapping information. The FTL divides a total logical address space for input and output requests of a host into n virtual logical address streams”] [Abstract] [“The host 1100 may clearly open individual data storage units in the SSD 1200 and may provide applications and operating systems each having an interface for separately storing data with different attributes. Such individual data storage units are referred to as “streams.” The streams may be used for representing whether different data writes are related to each other or have similar life times. A group of individual data writes may be a part of multi-streams and each stream may be identified by a stream ID allotted by an operating system or a corresponding application. A unique stream ID may be allotted to a stream ID with data having similar characteristics or attributes and accordingly, the data corresponding to the stream ID may be written in the same block in the SSD 1200.”] [para. 0024], and storing the first data in a storage region to the initial stream ID among the plurality of storage regions [“The host 1100 may clearly open individual data storage units in the SSD 1200 and may provide applications and operating systems each having an interface for separately storing data with different attributes. Such individual data storage units are referred to as “streams.” The streams may be used for representing whether different data writes are related to each other or have similar life times. A group of individual data writes may be a part of multi-streams and each stream may be identified by a stream ID allotted by an operating system or a corresponding application. A unique stream ID may be allotted to a stream ID with data having similar characteristics or attributes and accordingly, the data corresponding to the stream ID may be written in the same block in the SSD 1200.”] [para. 0024];
receiving second data corresponding to the logical address from the host [“In an embodiment, when a particular virtual logical address stream is overwritten based on an overwrite request of the host 1100, a bitmap that represents the attribute of the life time is cleared to “0” and the attribute of the life time may be represented by a totaled update count value of the bitmap “0”. The update count value may be considered as the number of times of overwrites. Virtual logical address streams having high update count values may represent frequently used hot streams and virtual logical address streams having low update count values may represent cold streams that are not frequently used.”] [para. 0069] [“The host 1100 may clearly open individual data storage units in the SSD 1200 and may provide applications and operating systems each having an interface for separately storing data with different attributes. Such individual data storage units are referred to as “streams.” The streams may be used for representing whether different data writes are related to each other or have similar life times. A group of individual data writes may be a part of multi-streams and each stream may be identified by a stream ID allotted by an operating system or a corresponding application. A unique stream ID may be allotted to a stream ID with data having similar characteristics or attributes and accordingly, the data corresponding to the stream ID may be written in the same block in the SSD 1200.”] [para. 0024]; and 
determining an updated stream ID by updating the initial stream ID based on at least one of an update count which is a number of times the first data corresponding to the logical address is received from the host [overwrite request of the host … update count value may be considered as the number of times of overwrites] and a garbage collection operation of the first data corresponding to the logical address is performed [The FTL 1212 may have an address mapping function and a garbage collection function. … a mapping table is to be maintained in the volatile memory device 1260 and a logical address received from the host 1100 may be mapped to a physical address of the NVM through the mapping table. … In order to prevent a storage space of the NVM from being wasted due to the invalidated pages, the FTL 1212 has to periodically delete invalidated pages, which is referred to as the garbage collection function] [“In an embodiment, when a particular virtual logical address stream is overwritten based on an overwrite request of the host 1100, a bitmap that represents the attribute of the life time is cleared to “0” and the attribute of the life time may be represented by a totaled update count value of the bitmap “0”. The update count value may be considered as the number of times of overwrites. Virtual logical address streams having high update count values may represent frequently used hot streams and virtual logical address streams having low update count values may represent cold streams that are not frequently used.”] [para. 0069] [“The host 1100 may clearly open individual data storage units in the SSD 1200 and may provide applications and operating systems each having an interface for separately storing data with different attributes. Such individual data storage units are referred to as “streams.” The streams may be used for representing whether different data writes are related to each other or have similar life times. A group of individual data writes may be a part of multi-streams and each stream may be identified by a stream ID allotted by an operating system or a corresponding application. A unique stream ID may be allotted to a stream ID with data having similar characteristics or attributes and accordingly, the data corresponding to the stream ID may be written in the same block in the SSD 1200.”] [para. 0024] [“The SSD controller 1210 may include an FTL 1212 for managing the read and write operations of the NVM. The FTL 1212 may have an address mapping function and a garbage collection function. In the address mapping function, when overwrite is requested by the host 1100, instead of overwriting data in an original page, the corresponding data is recorded in another empty page and accordingly, additional page copy and erase operations may be reduced. For this purpose, in the address mapping function, a mapping table is to be maintained in the volatile memory device 1260 and a logical address received from the host 1100 may be mapped to a physical address of the NVM through the mapping table. In the address mapping function, unnecessary read, write, and erase operations in accordance to overwrite are reduced. However, a plurality of pages (invalidated pages) in which data older than newest data is stored may be generated. In order to prevent a storage space of the NVM from being wasted due to the invalidated pages, the FTL 1212 has to periodically delete invalidated pages, which is referred to as the garbage collection function.”] [para. 0030]; and 
storing the second data in a storage region to the updated stream ID among the plurality of storage regions [“The host 1100 may clearly open individual data storage units in the SSD 1200 and may provide applications and operating systems each having an interface for separately storing data with different attributes. Such individual data storage units are referred to as “streams.” The streams may be used for representing whether different data writes are related to each other or have similar life times. A group of individual data writes may be a part of multi-streams and each stream may be identified by a stream ID allotted by an operating system or a corresponding application. A unique stream ID may be allotted to a stream ID with data having similar characteristics or attributes and accordingly, the data corresponding to the stream ID may be written in the same block in the SSD 1200.”] [para. 0024].
However, Lim does not explicitly disclose storage region allocated to the initial stream ID;
a garbage collection count which is a number of times a garbage collection operation of the first data corresponding to the logical address is performed; and 
a storage region allocated to the updated stream ID.
Hashimoto teaches storage region allocated to the initial stream ID [“The “open stream” API has a block class ID, as a parameter. The host 10 may issue the “open stream” API when host 10 attempts to open a new stream. In this case, drive controller 120 assigns a new stream ID, allocates an input block associated with the stream ID, and notifies the assigned stream ID to host 10. When the parameter “block class ID” equals to 0, a default class block is allocated as an input block, from the free block pool. When the parameter “block class ID” equals to 1, a SLC (Single Level Cell) block is allocated as the input block, from the free block pool. When the parameter “block class ID” equals to 2, a MLC (Multi Level Cell) block is allocated as the input block, from the free block pool. While access to the SLC block is faster than access to the MLC block and the SLC block has better reliability than the MLC block, the MLC block has higher capacity than the SLC block. The host 10 can manage access speed, reliability, and capacity by differentiating the value of the “block class ID”.”] [para. 0041]; and 
Lim and Hashimoto are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Lim with Hashimoto in order to modify Lim for “storage region allocated to the initial stream ID” as taught by Hashimoto.  One of ordinary skill in the art would be motivated to combine Lim with Hashimoto before the effective filing date of the claimed invention to improve a system by providing for the ability where a “drive controller … assigns a new stream ID, allocates an input block associated with the stream ID, and notifies the assigned stream ID to host”. [Hashimoto, para. 0041].
However, Lim and Hashimoto do not explicitly disclose a garbage collection count which is a number of times a garbage collection operation of the first data corresponding to the logical address is performed; and 
a storage region allocated to the updated stream ID.
Yanagida teaches a garbage collection count which is a number of times a garbage collection operation of the first data corresponding to the logical address is performed [“The write completion counter 45 maintains a count value of the number of logical blocks for which writing is completed by garbage collection for each stream ID.”] [para. 0022]. 
Lim, Hashimoto, and Yanagida are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Lim and Hashimoto with Yanagida in order to modify Lim and Hashimoto for “a garbage collection count which is a number of times a garbage collection operation of the first data corresponding to the logical address is performed” as taught by Yanagida.  One of ordinary skill in the art would be motivated to combine Lim and Hashimoto with Yanagida before the effective filing date of the claimed invention to improve a system by providing for the ability where a “write completion counter … maintains a count value of the number of logical blocks for which writing is completed by garbage collection for each stream ID.” [Yanagida, para. 0022].
However, Lim, Hashimoto, and Yanagida do not explicitly disclose a storage region allocated to the updated stream ID.
Ishii teaches a storage region allocated to the updated stream ID [“Note that, using the stream ID management table 111, the FPGA 106 manages the cumulative amount of write data, the number of data writes, and the amount of written valid data with respect to each unit region. As described above, logical address space of each SSD is allocated to logical address space of logical volumes corresponding to unit regions. Therefore, managing the information above for each unit region practically amounts to managing the information for each logical address region in the SSD, allocated to the unit region.”] [para. 0118] [“Each field under the item “unit region ID” contains an identification number for identifying a corresponding unit region. Each field under the item “write data amount” contains the amount of write data written to the corresponding unit region. Each field under the item “write count” contains the number of data writes made to the corresponding unit region following a stream ID update process for updating stream ID assignments to unit regions.”] [para. 0109] [“Each field under the item “ID status” contains information indicating the status of the stream ID registered in the same record. One of the following is registered in each field: “current ID”; “former ID”; and “invalid ID”. The “current ID” indicates that the registered stream ID is a stream ID assigned in the latest update process. The “former ID” indicates that the registered stream ID is a stream ID assigned prior to the implementation of the latest update process. The “invalid ID” indicates that data with the registered stream ID appended thereto has all been invalidated from the SSD. Note that, as described later, the stream ID management table 111 may include a plurality of records each including different ID status although the same stream ID is registered in their fields under the item “stream ID”.”] [para. 0111].
Lim, Hashimoto, Yanagida, and Ishii are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Lim, Hashimoto, and Yanagida with Ishii in order to modify Lim, Hashimoto, and Yanagida for “a storage region allocated to the updated stream ID” as taught by Ishii.  One of ordinary skill in the art would be motivated to combine Lim, Hashimoto, and Yanagida with Ishii before the effective filing date of the claimed invention to improve a system by providing for the ability where the “‘write count’ contains the number of data writes made to the corresponding unit region following a stream ID update process for updating stream ID”. [Ishii, para. 0109].

Claim 21 is rejected with like reasoning as claim 14 above, except for the following remaining claim limitations:
a memory device; and
a memory controller configured to:
stream ID indicating a type of the first data.
Hashimoto teaches a memory device [“A storage system includes a drive having a nonvolatile semiconductor memory device including a plurality of physical blocks and a controller configured to control access to the nonvolatile semiconductor memory device,”] [Abstract]; and
a memory controller [“A storage system includes a drive having a nonvolatile semiconductor memory device including a plurality of physical blocks and a controller configured to control access to the nonvolatile semiconductor memory device,”] [Abstract] configured to:
stream ID indicating a type of the first data [“In another embodiment, the stream IDs are assigned based on a file type (e.g., file extension) of the file for which the write IO is being issued. Different stream IDs are assigned to write IOs depending on the file type. One example of stream ID management table 31 of this embodiment is depicted in FIG. 2 as table 202. According to table 202, if the write IO is to be performed on a logical block of a file having an extension ‘.sys’, stream ID ‘00’ is assigned to the write IO and appended to the write command of the write IO. Similarly, if the write IO is to be performed on a logical block of a file having an extension ‘.doc’, stream ID ‘02’ is assigned to the write IO and appended to the write command of the write IO.”] [para. 0024].


As per claim 22, Lim in view of Hashimoto and further in view of Yanagida and further in view of Ishii discloses the memory system of claim 21, Hashimoto teaches wherein the initial stream ID has one of a first reference stream ID and a second reference stream ID according to the type of the first data corresponding to the logical address [“In another implementation disclosed in the paper, the system data were assigned stream ID ‘0’ and the different types of data generated by the workload were given different stream IDs. Use of up to four different steam IDs were explored and benefits in the form of lower garbage collection overhead and increased overall drive throughput were published.”] [para. 0004] [“In another embodiment, the stream IDs are assigned based on a file type (e.g., file extension) of the file for which the write IO is being issued. Different stream IDs are assigned to write IOs depending on the file type. One example of stream ID management table 31 of this embodiment is depicted in FIG. 2 as table 202. According to table 202, if the write IO is to be performed on a logical block of a file having an extension ‘.sys’, stream ID ‘00’ is assigned to the write IO and appended to the write command of the write IO. Similarly, if the write IO is to be performed on a logical block of a file having an extension ‘.doc’, stream ID ‘02’ is assigned to the write IO and appended to the write command of the write IO.”] [para. 0024].

As per claim 23, Lim in view of Hashimoto and further in view of Yanagida and further in view of Ishii discloses the memory system of claim 21, Hashimoto teaches wherein the initial stream ID has one of a first reference stream ID and a second reference stream ID according to an extension of file including the first data corresponding to the logical address [“In another embodiment, the stream IDs are assigned based on a file type (e.g., file extension) of the file for which the write IO is being issued. Different stream IDs are assigned to write IOs depending on the file type. One example of stream ID management table 31 of this embodiment is depicted in FIG. 2 as table 202. According to table 202, if the write IO is to be performed on a logical block of a file having an extension ‘.sys’, stream ID ‘00’ is assigned to the write IO and appended to the write command of the write IO. Similarly, if the write IO is to be performed on a logical block of a file having an extension ‘.doc’, stream ID ‘02’ is assigned to the write IO and appended to the write command of the write IO.”] [para. 0024] [paras. 0025, 0028].

As per claim 24, Lim in view of Hashimoto and further in view of Yanagida and further in view of Ishii discloses the memory system of claim 21, Lim discloses wherein the memory controller comprises:
an update counter configured to count the number of times the first data corresponding to the logical address is received from the host [“In an embodiment, when a particular virtual logical address stream is overwritten based on an overwrite request of the host 1100, a bitmap that represents the attribute of the life time is cleared to “0” and the attribute of the life time may be represented by a totaled update count value of the bitmap “0”. The update count value may be considered as the number of times of overwrites. Virtual logical address streams having high update count values may represent frequently used hot streams and virtual logical address streams having low update count values may represent cold streams that are not frequently used.”] [para. 0069]; 
Yanagida teaches a garbage collection counter configured to count a number of times a garbage collection operation of the first data corresponding to the logical address is performed [“The write completion counter 45 maintains a count value of the number of logical blocks for which writing is completed by garbage collection for each stream ID.”] [para. 0022]. 
Ishii teaches a stream ID changer [stream ID setting unit] configured to determine a value of the updated stream ID by updating the initial stream ID based on an update count or a garbage collection count number [refers to the stream ID management table 111 and updates the stream IDs to be assigned to the individual unit regions based on the write count] [“Each time, in the SSD write amount management table 113, the write data increment in an SSD reaches a predetermined amount, the stream ID setting unit 123 updates stream IDs to be assigned to individual unit regions associated with the SSD. In this regard, the stream ID setting unit 123 refers to the stream ID management table 111 and updates the stream IDs to be assigned to the individual unit regions based on the write count of each of the unit regions. This ensures appropriate assignments of the stream IDs to the individual unit regions.”] [para. 0123] [para. 0124]. 

As per claim 30, Lim in view of Hashimoto and further in view of Yanagida and further in view of Ishii discloses the memory system of claim 21, Ishii teaches wherein the memory controller updates mapping relationship with respect to the logical address and the updated stream ID, after updating the initial stream ID [unit region setting table 114, for example, the FPGA 106 is able to determine to which unit region an SSD logical address included in each write command belongs. In addition, the bits included in each field under the item “write management bitmap” within the stream ID management table 111 may be individually associated with each logical address of the SSD] [“For this reason, the FPGA 106 may manage the aforementioned information, for example, for each logical address region in a corresponding SSD instead of managing it for each unit region. In this case, for example, no notification about an LUN and LBA needs to be made by the host IO control unit 101a to the FPGA 106 via the IOC 105. Instead, by referring to the unit region setting table 114, for example, the FPGA 106 is able to determine to which unit region an SSD logical address included in each write command belongs. In addition, the bits included in each field under the item “write management bitmap” within the stream ID management table 111 may be individually associated with each logical address of the SSD, instead of each LBA of the unit region (logical volume).”] [para. 0119] [“The command reception processing unit 121 determines, based on the LUN, a logical area to which the write data will belong, and updates, in the stream ID management table 111, the amount of write data, the write count, and the write management bitmap corresponding to the determined logical area. In addition, the command reception processing unit 121 updates the write amount management table 112 and the SSD write amount management table 113 based on the size of the write data.”] [para. 0121]. 
Claim 34 is rejected with like reasoning.

Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 14 and 21 – 34 have received a second action on the merits and are subject of a second action final.  Claims 14, 21 – 24, 30, and 34 are rejected under a 103 rejection.  Claims 21 – 23, 25 – 29, and 31 – 33 are rejected under a 112 rejection.  Examiner was not able to provide prior art to read on claims 25 – 29 and 31 – 33. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135       

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135